      Case 1:19-cv-00272-DMT-CRH Document 61 Filed 05/18/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

Wave Petroleum Operating, LLC,                 )
                                               )
                 Plaintiff,                    )
                                               )       ORDER ADOPTING STIPULATION
       vs.                                     )       TO AMEND THE JOINT PROPOSED
                                               )       SCHEDULING/DISCOVERY PLAN
New IPT, Inc.,                                 )
                                               )
                 Defendant and                 )
                 Third-Party Plaintiff,        )
                                               )
       vs.                                     )
                                               )
Liberty Oilfield Services, LLC, and            )       Case No. 1:19-cv-272
Ed Cooper Consulting, Inc.,                    )
                                               )
                 Third-Party Defendants.       )


       On May 17, 2021, the parties filed a Second Stipulation to Amend the Joint Proposed

Scheduling/Discovery Plan and to Vacate and Reset Trial. The court ADOPTS the parties’

stipulation (Doc. No. 60) and amends the pretrial deadlines as follows:

       1.        The parties shall have until December 31, 2021, to complete fact discovery and to

                 file any discovery motions.

       2.        The parties shall provide the names of expert witnesses and complete reports

                 under Rule 26(a)(2) as follows:

                 a.      Wave by September 30, 2021;

                 b.      New IPT by October 31, 2021; and

                 c.      Liberty Oilfield and Ed Cooper by November 30, 2021.

       3.        The parties shall have until December 31, 2021, to complete discovery depositions


                                                   1
      Case 1:19-cv-00272-DMT-CRH Document 61 Filed 05/18/21 Page 2 of 2




               of expert witnesses.

       4.      The parties shall have until February 28, 2022, to file dispositive motions.

The final pretrial conference scheduled for February 22, 2022, shall be rescheduled for September

13, 2022, at 9:00 a.m. before the magistrate judge by telephone. To participate in the conference,

the parties should call (877) 810-9415 and enter access code 8992581.           The jury trial set

for March 7, 2022, at 9:00 a.m. shall be rescheduled for September 26, 2022, at 9:00 a.m. in

Bismarck before Judge Traynor. A six (6) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 18th day of May, 2021.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                                2
